Motion for leave to appeal to the Court of Appeals granted. The court certifies that questions of law have arisen which in its opinion ought to be reviewed by the Court of Appeals, which questions are hereby certified as follows: 1. Is the appellant, Bank of the Manhattan Company, entitled to a refund of contributions under the Unemployment Insurance Law paid with respect to the wages of its employees for the period January 1, 1939, to August 9, 1939, inclusive? 2. Is the appellant, Bank of the Manhattan Company, entitled to a refund of contributions under the Unemployment Insurance Law paid with respect to the wages of its employees from the period August 10, 1939, to December 31, 1939, inclusive? [See ante, p. 456.] All concur.